Citation Nr: 1514149	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right leg myositis. 

2.  Entitlement to a rating in excess of 10 percent for left leg myositis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing at the RO in December 2008 and at a Travel Board hearing before the undersigned in January 2015.  Transcripts of both hearings are of record.  At the January 2015 Travel Board hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, the Veteran's right leg myositis has exhibited limitation of motion with pain, but has not demonstrated severe injury to Muscle Group XI.

2.  With consideration of the doctrine of reasonable doubt, the Veteran's left leg myositis has exhibited limitation of motion with pain, but has not demonstrated severe injury to Muscle Group XI.





CONCLUSIONS OF LAW

1.  Giving the benefit of any doubt to the Veteran, the criteria for a 20 percent rating, but no higher, for right leg myositis have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5201, 5243, 5311 (2014).

2.  Giving the benefit of any doubt to the Veteran, the criteria for a 20 percent rating, but no higher, for left leg myositis have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5201, 5243, 5311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February and September 2008 of the criteria for establishing higher ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The Veteran has indicated that he has not sought treatment recently for his disabilities at issue.  He has submitted lay statements in support of his claim.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded a VA examination in February 2008.  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examination and opinion were based on a review of the claims file. 

Discussion of the Veteran's 2015 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked whether he had any to submit in support of his claim, and the record was held open for 60 days following the hearing.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

Accordingly, the Board finds that VA's duties to notify and assist have been met in this case.




Increased Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.71a, myositis will be rated based on limitation of the affected part as it would be for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.

Degenerative established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The rating schedule provides specific guidelines for rating muscle disabilities.  Specifically, 38 C.F.R. § 4.56 describes the characteristics of slight, moderate, moderately severe, and severe injuries.  Under § 4.56(d)(2), a moderate injury is characterized by objective findings of small entrance/exit scars, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

Under § 4.56(d)(3), a moderately severe injury is characterized by objective findings of entrance/exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to sound side.  Tests of strength and endurance demonstrate positive evidence of impairment.  

Under § 4.56(d)(4), a severe injury is characterized by objective findings of extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance; soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present, but diminished excitability to faradic current compared with sound side may be present.  Visible or measured atrophy may or may not be present.  

Muscle Group XI consists of the posterior and lateral crural muscles, and muscles of the calf, including triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris.  The function of Muscle Group XI is propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and flexion of the knee.  Injuries to Muscle Group XI are rated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311.  A 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury, and a 30 percent rating is warranted for severe injury. 38 C.F.R. § 4.73, Diagnostic Code 5311.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

Historically, the Veteran was seen in service with complaints of leg pain and swelling.  Discharge examination noted a history of myositis after exercise.  Following service, the Veteran continued to have complaints of leg pain.  He was awarded service connection for bilateral leg myositis and is currently in receipt of a 10 percent disability rating for each leg.  He filed the instant claim for increased ratings in December 2007.

A February 2008 VA QTC examination report notes the Veteran's history of lower leg myositis for 38 years.  The extent of the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerves.  The Veteran complaints of weakness and constant pain localized in the legs.  He described the pain as aching, sharp and cramping.  From 1 to 10 (10 being the worst pain) the pain level was at 7.  The Veteran also stated that because of his myositis, his legs hurt with walking and standing.   The Veteran denied loss of strength, easy fatigability, impairment of coordination, or inability to control movement.  There were no other complications that affected his legs or the rest of his body.  The Veteran reported that he was not receiving any treatment for myositis.

On examination, posture was within normal limits.  Gait was abnormal; he was limping due to his leg condition.  The examiner stated that the muscle group involved was Muscle Group XI.  There is no muscle wound present.  Palpation of the muscle revealed tenderness, but no loss of deep fascia, loss of muscle substance, or impairment of muscle tone.  Tenderness was noted over both calves.  There were no signs of lowered endurance or impaired coordination.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  Peripheral nerve examination was normal.  Muscle strength for Muscle group XI was graded at 5.  The examiner stated that the myositis affected the particular body part function it controls by decreasing the capability to ambulate and exercise.  

In 2008, the Veteran submitted numerous statements from family and friends, who reported witnessing the Veteran's complaints of throbbing pain and swelling in his legs.  They stated that the Veteran was unable to climb stairs, and had difficulty standing and walking.

During the December 2008 and January 2015 hearings, the Veteran testified that he received no treatment for his myositis.  He did use a cane and wore compression stockings.  He complained of limited mobility due to leg pain, and relied on others to help him get around.  During the 2015 hearing, the Veteran's sister testified that the Veteran's legs gave out on occasion.

The Board notes that the Veteran is currently in receipt of 10 percent ratings for myositis of each leg, reflecting moderate injuries to Muscle Group XI under Diagnostic Code 5311.  In order to warrant the next higher (20 percent) rating under Diagnostic Code 5311, evidence of moderately severe injury is needed.  Specifically, a moderately severe injury is characterized by objective findings such as loss of deep fascia, muscle substance, or normal firm resistance of muscles on palpation compared to sound side.  Tests of strength and endurance demonstrate positive evidence of impairment.   See 38 C.F.R. § 4.56(d)(3).  The objective medical evidence of record does not show such impairment.  As noted above, VA examination revealed tenderness on palpation, but no loss of deep fascia, loss of muscle substance, or impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  Muscle strength was 5/5.  

While objective examination did not show loss of strengths or endurance, the Veteran, his friends and his relatives reported that the Veteran was unable to climb stairs, and had difficulty standing and walking due to throbbing leg pain.  Moreover, the Veteran's sister's testimony about occasional falls suggests at least some muscle weakness.  Upon consideration and application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca factors in conjunction with resolving all reasonable doubt in favor of the Veteran, it is the Board's opinion that there is sufficient evidence of functional loss due to pain that the myositis symptoms more closely approximate the next higher rating of 20 percent for each leg.  38 C.F.R. §4.7.  The Veteran does not demonstrate findings for evaluations in excess of 20 percent for at any point in the appeal period. 

In summary, for reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that 20 percent ratings, but no more, are warranted for the Veteran's right and left leg myositis.  See Gilbert v. Derwinski, supra.





ORDER

A 20 percent rating for right leg myositis is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for left leg myositis is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


